UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6643


FRANKIE M. MILLER, JR.,

                    Petitioner - Appellant,

             v.

HAROLD W. CLARKE, Director of the Virginia Department of Corrections,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Mark S. Davis, Chief District Judge. (2:20-cv-00505-MSD-DEM)


Submitted: November 18, 2021                                Decided: November 19, 2021


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frankie M. Miller, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Frankie M. Miller, Jr., appeals the district court’s order construing his pleading,

which was captioned as a “Request for Chief Judge[’]s Review of Facts of Case,

Appointment of Investigators in Manner Deemed Appropriate by Chief Judge” as an

unauthorized, successive 28 U.S.C. § 2254 petition and dismissing it on that basis. ∗ Our

review of the record confirms that the district court properly construed Miller’s pleading

as a successive § 2254 petition over which it lacked jurisdiction because Miller failed to

obtain prefiling authorization from this court. See 28 U.S.C. § 2244(b)(3)(A); McRae, 793

F.3d at 397-400. Accordingly, we affirm the district court’s order.

       Consistent with our decision in United States v. Winestock, 340 F.3d 200, 208 (4th

Cir. 2003), we construe Miller’s notice of appeal and informal brief as an application to

file a second or successive § 2254 petition. Upon review, we conclude that Miller’s claims

do not meet the relevant standard. See 28 U.S.C. § 2244(b)(2). We therefore deny

authorization to file a successive § 2254 petition.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




       ∗
          A certificate of appealability is not required to appeal the district court’s
jurisdictional categorization of a pleading as an unauthorized, successive habeas petition.
United States v. McRae, 793 F.3d 392, 400 (4th Cir. 2015).

                                              2